office_of_chief_counsel internal_revenue_service memorandum number release date presp-111796-10 uilc date may to cheryl sherwood director campus compliance services sb s ccs crc brady bennett director compliance se w c from michael j montemurro branch chief office of associate chief_counsel income_tax accounting subject california registered domestic partners on date the office of associate chief_counsel income_tax accounting issued chief_counsel_advice cca concluding that an individual who is a registered domestic partner in california must report all of his or her income earned from the performance of personal services in light of a change to california law effective in you asked us whether california registered domestic partners should each report half of the community_income on their federal returns you also asked whether individuals who filed returns in accordance with cca must amend those returns facts in california law significantly expanded the rights and obligations of persons entering into a california domestic_partnership for state property law purposes but not for state_income_tax purposes specifically the california domestic partner rights and responsibilities act of the california act effective on date provided that registered domestic partners shall have the same rights protections and benefits and shall be subject_to the same responsibilities obligations and duties under law as are granted to and imposed upon spouses however the california act provided that earned_income may not be treated as community_property for state_income_tax purposes presp-111796-10 on date california enacted senate bill senate bill repealed the language of the california act providing that earned_income was not to be treated as community_property for state_income_tax purposes thus effective date the earned_income of a registered domestic partner must be treated as community_property for state_income_tax purposes unless the rdps execute an agreement opting out of community_property treatment as a result of the legislation california as of date treats the earned_income of registered domestic partners as community_property for both property law purposes and state_income_tax purposes law and analysis sec_61 of the internal_revenue_code provides that gross_income means all income from whatever source derived including compensation_for services such as fees commissions fringe_benefits and similar items federal tax law generally respects state property law characterizations and definitions u s v mitchell 403_us_190 287_us_103 in 282_us_101 the supreme court held that for federal_income_tax purposes a wife owned an undivided one-half interest in the income earned by her husband in washington a community_property_state and was liable for federal_income_tax on that one-half interest accordingly the court concluded that husband and wife must each report one-half of the community_income on his or her separate_return regardless of which spouse earned the income 282_us_792 applied the rule_of poe v seaborn to california’s community_property law california community_property law developed in the context of marriage and originally applied only to the property rights and obligations of spouses the law operated to give each spouse an equal interest in each community asset regardless of which spouse is the holder of record d’elia v d’elia cal app 4th by california had extended full community_property treatment to registered domestic partners applying the principle that federal_law respects state law property characterizations the federal tax treatment of community_property should apply to california registered domestic partners consequently for tax years beginning after date a california registered domestic partner must report one-half of the community_income whether received in the form of compensation_for_personal_services or income from property on his or her federal_income_tax return prior to date the earned_income of a registered domestic partner was treated as community_property for state property law purposes but not for state_income_tax purposes presp-111796-10 you also asked how to treat a registered domestic partner who reported all of his or her earned_income in accordance with cca for tax years beginning before date registered domestic partners may but are not required to amend their returns to report income in accordance with this cca please call shareen pflanz or steve toomey at if you have any questions concerning this memorandum
